Name: Commission Implementing Regulation (EU) 2015/141 of 29 January 2015 amending Implementing Regulation (EU) No 367/2014 setting the net balance available for EAGF expenditure
 Type: Implementing Regulation
 Subject Matter: budget;  EU finance;  agricultural policy;  accounting
 Date Published: nan

 30.1.2015 EN Official Journal of the European Union L 24/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/141 of 29 January 2015 amending Implementing Regulation (EU) No 367/2014 setting the net balance available for EAGF expenditure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 16(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 367/2014 (2) sets the net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, as well as the amounts available for the budget years 2014 to 2020 for the European Agricultural Fund for Rural Development (EAFRD), pursuant to Articles 10c(2), 136, 136a and 136b of Council Regulation (EC) No 73/2009 (3) and to Articles 14 and 66(1) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (4). (2) In accordance with Article 7(2) of Regulation (EU) No 1307/2013, the estimated product of the reduction of payments notified by Member States and referred to in Article 11(6) of that Regulation is to be made available as Union support for measures under rural development programming financed under the EAFRD as specified in Regulation (EU) No 1305/2013 of the European Parliament and of the Council (5). The relevant national ceilings were adapted through Commission Delegated Regulation (EU) No 1378/2014 (6). (3) In accordance with the third subparagraph of Article 136a(1) of Regulation (EC) No 73/2009 and the third subparagraph of Article 14(1) of Regulation (EU) No 1307/2013, Belgium, the Czech Republic, Denmark, Germany, Estonia, Greece, the Netherlands and Romania notified the Commission by 1 August 2014 of their decision to transfer a certain percentage of their annual national ceilings of direct payments for calendar years 2015 to 2019 to rural development programming financed under the EAFRD as specified in Regulation (EU) No 1305/2013. The relevant national ceilings were adapted through Delegated Regulation (EU) No 1378/2014. (4) In accordance with the third subparagraph of Article 136a(2) of Regulation (EC) No 73/2009 and the third subparagraph of Article 14(2) of Regulation (EU) No 1307/2013, Hungary notified the Commission by 1 August 2014 of its decision to transfer to direct payments a certain percentage of the amount allocated to support for measures under rural development programming financed under the EAFRD in the period of 2016 to 2020 as specified in Regulation (EU) No 1305/2013. The relevant national ceilings were adapted through Delegated Regulation (EU) No 1378/2014. (5) In accordance with Article 3(1) of Council Regulation (EU, Euratom) No 1311/2013 (7), the sub-ceiling for market related expenditure and direct payments of the multiannual financial framework set out in Annex I to that Regulation shall be adjusted under the technical adjustment provided for in Article 6(1) of that Regulation following the transfers between the EAFRD and direct payments. (6) Implementing Regulation (EU) No 367/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 367/2014 is amended as follows: (1) Article 1 is replaced by the following: Article 1 The net balance available for European Agricultural Guarantee Fund (EAGF) expenditure, pursuant to Articles 10c(2), 136, 136a and 136b of Regulation (EC) No 73/2009 and to Articles 7(2), 14 and 66(1) of Regulation (EU) No 1307/2013, is set out in the Annex to this Regulation.; (2) the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 367/2014 of 10 April 2014 setting the net balance available for EAGF expenditure (OJ L 108, 11.4.2014, p. 13). (3) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (4) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (5) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (6) Commission Delegated Regulation (EU) No 1378/2014 of 17 October 2014 amending Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II and III to Regulation (EU) No 1307/2013 of the European Parliament and of the Council (OJ L 367, 23.12.2014, p. 16). (7) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). ANNEX ANNEX (EUR million  current prices) Budget year Amounts made available to EAFRD Amounts transferred from EAFRD Net balance available for EAGF expenditure Article 10b of Regulation (EC) No 73/2009 Article 136 of Regulation (EC) No 73/2009 Article 136b of Regulation (EC) No 73/2009 Article 66 of Regulation (EU) No 1307/2013 Article 136a(1) of Regulation (EC) No 73/2009 and Article 14(1) of Regulation (EU) No 1307/2013 Article 7(2) of Regulation (EU) No 1307/2013 Article 136a(2) of Regulation No 73/2009 and Article 14(2) of Regulation (EU) No 1307/2013 2014 296,3 51,6 4,0 43 778,1 2015 51,600 4,000 621,999 499,384 44 189,785 2016 4,000 1 138,146 109,619 573,047 43 949,282 2017 4,000 1 174,732 111,975 572,440 44 144,733 2018 4,000 1 184,257 111,115 571,820 44 161,448 2019 4,000 1 131,292 112,152 571,158 44 239,714 2020 4,000 1 132,133 112,685 570,356 44 262,538